Citation Nr: 0635249	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  99-03 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for claustrophobia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983.  

This appeal arises from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The veteran in his notice of disagreement limited the issues 
on appeal to service connection for claustrophobia.  
38 C.F.R. § 20.200, 20.201 (2006).  


FINDINGS OF FACT

1.  Service medical records do not include any complaints of, 
treatment for, or diagnosis of claustrophobia.  

3.  The veteran is receiving Social Security benefits based 
on diagnoses of mild retardation, a seizure disorder and/or 
schizophrenia.  


CONCLUSION OF LAW

Claustrophobia was not incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following receipt of an application for benefits, VA has 
certain notice and assistance requirements under the 
law.  Notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  See also Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The veteran filed his claim for service connection for 
claustrophobia in March 1998 prior to the passage of the law 
setting out these requirements.  The Board in the September 
2004 remand informed the veteran of the law and its 
provisions, and VA sent a letter to the veteran in November 
2004 and again in July 2005 to fulfill the notice 
requirements.  

Likewise, based on the extensive development in the case, the 
Board has concluded there is no reasonable possibility that 
any further assistance to the veteran would substantiate his 
claim.  38 C.F.R. § 3.159 (d)(2006).  The veteran's VA 
treatment records do not reflect a diagnosis of the claimed 
condition, and records from the Social Security 
Administration (SSA) do not provide evidence that supports 
the veteran's claim that he is receiving SSA benefits based 
on a diagnosis of claustrophobia.  Service medical records do 
not include any evidence of claustrophobia in service.  There 
being no reasonable possibility that any further assistance 
would aid the appellant in substantiating his claim, further 
development is not warranted.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Essentially, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Factual Background.  Service medical records do not include 
any references to claustrophobia.  The Board notes the 
veteran had an extensive follow up of seizures in service 
with no reports of any claustrophobia reported by the 
veteran.  (The RO previously determined a seizure disorder 
pre-existed service, and was not aggravated by service.)  No 
separation examination was performed.  

The veteran appeared and gave testimony before a Hearing 
Officer at the RO in March 2001.  He testified claustrophobia 
was first diagnosed in 1988.  He said he first sought 
treatment for claustrophobia in 1984.  He stated he had 
similar problems in service.  He said he was drawing SSA 
benefits based on a diagnosis of claustrophobia.  VA 
treatment records, however, fail to reflect a diagnosis of 
claustrophobia, and the SSA records obtained likewise fail to 
reflect a diagnosis of the claimed condition.  The SSA 
determination includes diagnoses of mild retardation, a 
seizure disorder and schizophrenia.  The veteran's testimony 
is inconsistent with the evidence contained in the records 
from SSA.  

Absent competent evidence of the claimed disability, a basis 
upon which to establish service connection for it has not 
been presented.  Accordingly, the appeal is denied.  


ORDER

Service connection for claustrophobia is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


